Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 3, 2021.

Amendments
           Applicant's amendment filed August 3, 2021 is acknowledged. 
	Claims 5-6, 8-9, 14-15, 22-24, and 29 are cancelled.
	Claims 1-4, 7, 10-13, 16-21, 25-28, and 30 are pending.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. See Election/Restrictions below.
	Claim 17 is withdrawn from further consideration as being objected to under 37 CFR 1.75(c) for being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See Claim Objections below.
Claims 1-4, 7, 10-13, 16, 20-21, 25-28, and 30 are under examination.

Election/Restrictions
Applicant’s response filed 08/03/2021 to the Requirement for Restriction/Election mailed 06/03/2021 is acknowledged.
Applicant’s election without traverse of Group II, drawn to a method of characterizing a molecule according to its ability to modulate autophagosome flux in a cell, in the reply filed on 08/03/2021 is acknowledged. 
Claim 1 is a linking claim, linking Groups I and II. Claims 2-4, 7, 10-13, 16-17 are dependent on linking claim 1.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.

Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). In this case, claim 17 is dependent on claim 11, and claim 11 recites “The method according to any claim 1 to,” That is, claim 11 is expressly a multiple dependent claim, and, therefore, claim 17 is a multiple dependent claim that depends on another multiple dependent claim, claim 11.  Accordingly, the claim 17 has not been further treated on the merits.
	

	Claims 4 and 21 are objected to because of the following informalities:
Claims 4 and 21 recite the abbreviation “LC3” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). Appropriate correction is required.
	Claims 4 and 21 recite “transfecting” and “treating” steps. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP 608.01(m). Appropriate correction is required. 

	
Priority
	This application is a National Stage of International Application No. PCT/IB2017/052732 filed May 10, 2017, claiming priority based on South African Patent Application No. ZA2016/03101 filed May 10, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2018 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed 11/08/2018 are objected to because the figures, as filed, require color to read but are provided only in black-and-white. For example, the brief description of the figures on pages 6-8 of the instant specification expressly refers to color in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Should Applicant submit color drawings, Applicant is reminded of the following:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 7, 10-13, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	The claims are directed to a method, which is a statutory category of invention. 
	Independent claim 1 recites a final method step (iv) of “calculating the autophagosome flux as the initial rate of change of the autophagosome pool size at the time point where fusion is inhibited.” A step of “calculating” the “rate of change” invokes use of a mathematical formulation wherein the difference in a particular value at two time points is divided by the change in time. In the context of the instantly claimed method, step (iv) requires the artisan to perform the calculation of dividing the difference of the autophagosome pool size at two time points by the change in time so as to obtain the “autophagosome flux.” Accordingly, the claims are directed to an abstract idea in the form of a mathematical concept, and thus directed to a judicial exception. 
	The claims do not recite additional elements that integrate the judicial exception into a practical application. Steps (i) through (iii) are performed to collect data used in the mathematical calculation of step (iv) and therefore amount to insignificant pre-solution activity to the abstract idea. The claims do not recite additional elements that apply, rely on, or use the judicial exception itself. Rather, the abstract idea (mathematical concept) is performed as the final step of the instantly claimed invention. Moreover, the preamble of the claim positively indicates that “determining autophagosome flux” – i.e., performing the mathematical calculation of step (iv) – as the intended purpose of the instantly claimed invention. For these reasons, the additional elements, considered 
Moreover, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. For example, Loos et al. "Defining and measuring autophagosome flux-concept and reality" Autophagy (2014), 10:11, 2087-2096, of record in IDS, discloses a method of determining autophagosome flux in a cell comprising steps of quantifying autophagosome pool size before and after inhibiting fusion between the autophagosomes and lysosomes and calculating autophagosome flux as the initial rate of change in the autophagosome pool size following inhibition (see Abstract; see Figure 1 on page 2089; see pages 2092-2093).
	Thus, claims 1-4, 7, 10-13, and 16 are not patent eligible subject matter.


	Claims 20-21, 25-28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	The claims are directed to a method, which is a statutory category of invention. 
	Independent claim 20 recites a final method step (ix) of “characterising the molecule according to the difference in autophagosome flux” following steps of measuring (“quantifying”) the autophagosome flux of a cell treated with the molecule and comparing the autophagosome flux of the treated cell to the autophagosome flux of a cell not treated with the molecule. Pages 13-14 of the instant specification discloses that a molecule is “characterized” by “its ability to modulate autophagosome flux.” Essentially, step (ix) requires the artisan to perform an evaluation of the molecule based on the difference of autophagosome flux between a cell treated with the molecular 
	The claims do not recite additional elements that integrate the judicial exception into a practical application. Steps (i) through (viii) are performed to collect and calculate data used in the mental evaluation of step (ix) and therefore amount to insignificant pre-solution activity to the abstract idea. The claims do not recite additional elements that apply, rely on, or use the judicial exception itself. Rather, the abstract idea (mental process) is performed as the final step of the instantly claimed invention. Moreover, the preamble of the claim positively indicates that “characterizing a molecule” – i.e., performing the mental evaluation of step (ix) – as the intended purpose of the instantly claimed invention. For these reasons, the additional elements, considered individually or in combination, are not considered to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself.
Moreover, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. For example, Loos et al. "Defining and measuring autophagosome flux-concept and reality" Autophagy (2014), 10:11, 2087-2096, of record in IDS, discloses a method of determining autophagosome flux in a cell comprising steps of quantifying autophagosome pool size before and after inhibiting fusion between the autophagosomes and lysosomes and calculating autophagosome flux as the initial rate of change in the autophagosome pool size following inhibition (see Abstract; see Figure 1 on page 2089; see pages 2092-2093). Loos further teaches a method of characterizing a 
	Thus, claims 20-21, 25-28, and 30 are not patent eligible subject matter.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the autophagosome pool size (n A) is quantified by …” It is not clear what is meant by the phrase “(n A)” following the term “autophagosome pool size” means. The phrase “(n A)” is not defined by the claim, and accordingly it is unclear how the phrase modifies the scope of the instantly claimed invention. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claims 4, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites the method according to claim 1 which comprises “initial steps” of transfecting the cell with an oligonucleotide encoding an LC3 portion-molecular probe conjugate and treating the cell with a lysosome-labelling marker. Likewise, claim 21 recites the method according to claim 20 which comprises “initial steps” of transfecting the cell with an oligonucleotide encoding an LC3 portion-molecular probe conjugate and treating the cell with a lysosome-labelling marker.  The recitation is indefinite because it is unclear what Applicant means by “initial” steps. For example, with respect to claim 4, it is unclear whether the claim requires that the “transfecting” and “treating” steps are performed prior to step (i) of the claim 1, or whether the “transfecting” and “treating” steps may performed after step (i) but before step (iv) of claim 1; e.g. between steps (i) and (ii) of claim 1. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claim 21 is included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 11-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recite “The method according to any claim 1 to, wherein …” That is, claim 11 appears to be dependent on multiple claims but only positively identifies dependency on a single claim, claim 1. The recitation is indefinite because it is unclear what claims claim 11 is dependent on 
Dependent claims 12-13, and 16 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 26-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, dependent on claim 20, recites “wherein fusion between the autophagosomes and lysosomes is effected by treating the cell with an inhibitor.” It is unclear what is meant by that fusion “is effected by” treatment with an inhibitor because the recitation appears self-contradictory. Claim 20 recites a step of “inhibiting fusion between autophagosomes and lysosomes.” Furthermore, claims 27-28 recite wherein the inhibitor is a lysosomotropic agent, an ATPase inhibitor, chloroquine, hydroxychloroquine or Bafilomycin A1, all of which that instant specification identifies as agents which inhibit the fusion of autophagosomes and lysosomes (see page 12). However, the recitation of claim 26 suggests that the “inhibitor” induces (“effects”) fusion of autophagosomes and lysosomes, as opposed to inhibiting the fusion of autophagosomes and lysosomes, as recited in the independent claim 20. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Compare claim 26 to claim 11.
Dependent claims 27-28, and 30 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 4, 21, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 4 and 21 recite an “oligonucleotide” encoding an LC3 protein-molecular probe conjugate. “Oligonucleotide” is a term of art denoting small nucleic acid molecules, usually less than 50 nucleotides in length. The ordinary artisan would not have understood an “oligonucleotide” to be a nucleic acid molecule large enough to encode for a large polypeptide, such as the instantly recited “LC3 protein-molecular probe conjugate.” The instant specification does not redefine the term “oligonucleotide” to be a nucleic acid molecule large enough to encode for a large polypeptide. In summary, the claims refer to a nucleic acid molecule encoding a large polypeptide as an “oligonucleotide,” but the term “oligonucleotide,” as used in the art, does not embrace nucleic acid molecules large enough to encode a large polypeptide. The instant claims use the term “oligonucleotide” contrary to its ordinary meaning, and neither the instant claims nor specification redefine the term “oligonucleotide.” For these reasons, the ordinary artisan would not have understood what Applicant means by “an oligonucleotide encoding an LC3 protein-molecular probe conjugate,” and therefore would not be reasonably apprised of the scope of the invention. 
Dependent claim 25 is included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 25, dependent on claim 20, merely recites wherein the autophagosome pool size is quantified in steps (i), (iv) and (vi). However, steps (i), (iv) and (vi) of claim 20 are steps of “quantifying the autophagosome pool size.” Accordingly, claim 25 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10-13, 16, 20, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loos et al. "Defining and measuring autophagosome flux-concept and reality" Autophagy (2014), 10:11, 2087-2096, of record in IDS.
Regarding claim 1, Loos discloses a method determining autophagosome flux in a cell (see Abstract; see Figure 1 on page 2089), comprising
quantifying the autophagosome pool size in a single cell over at least three time intervals, where the autophagosome pool size is the total number of autophagosomes in the cell, excluding the lysosomes and autolysosomes (i.e. “autophagolysosomes”) (see page 2092, col. 3, first full paragraph; see Figure 3A on page 2092);
inhibiting fusion between the autophagosomes and lysosomes in the cell (see pages 2092-2093, joining paragraph; Figure 3B on page 2092);
quantifying the autophagosome pool size over one or more time points after fusion has been inhibited (see pages 2092-2093, joining paragraph; Figure 3B on page 2092); and
calculating the autophagosome flux as the initial rate of change of the autophagosome pool size at the time point where fusion is inhibited (see pages 2092-2093, joining paragraph; Figure 3B on page 2092; see also Figure 1 on page 2089).
Regarding claim 20, Loos teaches that the method of determining autophagosome is performed to characterize a molecule according to its ability to modulate autophagosome flux. See page 2094, col. 2, “Maximal autophagic capacities and response/sensitivity to pharmacological regulators may be tested in that way and values directly compared between different cellular model systems;” and see also page 2095, col. 2, “In addition, it may assist in the scoring of MTOR-dependent and -independent autophagy inducers as well as autophagy inhibitors, in the screening for 
In a working example (page 2094, col. 1-2, joining paragraph; and Figures S1 and S2), Loos performs a method comprising
quantifying the autophagosome pool size in a cell over at least three time points, where the autophagosome pool size is the total number of autophagosomes in a single cell, excluding the lysosomes and autolysosomes (i.e. “autophagolysosomes”);
treating the cell with a known quantity of rapamycin (i.e. “a molecule”);
allowing the cell to reach a new steady state;
quantifying the autophagosome pool size at one or more time points once the new steady state has been reached;
inhibiting fusion between autophagosomes and lysosomes in the cell;
quantifying the autophagosome pool size over one or more time intervals after fusion has been inhibited;
calculating the autophagosome flux as an initial rate of change of the autophagosome pool size at the time point where fusion is inhibited;
comparing the autophagosome flux of the cell treated with rapamycin to the autophagosome flux of a cell of the same cell type that has not been treated with rapamycin to determine if there is a difference in autophagosome flux; and
characterising the molecule according to the difference in autophagosome flux.
	In particular, with respect to the step of “characterising,” Loos identifies that cells treated with rapamycin show greater autophagosome flux than cells not treated with rapamycin (Figure S2).
	Accordingly, the method of claim 20 is taught by Loos.
Regarding claim 2, Loos teaches counting the lysosomes and autolysosomes. See Figure 1 on page 2089. See also page 2091, col. 1, “By optically sectioning and projecting the whole cell, they can also quantify the entities that participate in the multistep pathway accurately, such as a complete count of the number of autophagosomes (nA) in a single cell.”
	Regarding claim 3, Loos teaches wherein the first “quantifying” step is performed when the autophagic pathway is at steady state (page 2091, col. 3, first full paragraph).
	Regarding claim 7, Loos teaches wherein the autophagosome pool size is quantified by fluorescence microscopy using z-stack image acquisition (pages 2091-2092, joining paragraph).
	Regarding claim 10, Loos teaches that, after inhibition, the autophagosome pool size is monitored (“quantified”) for at least 2 hours and at 30-minute intervals (pages 2092-2093, joining paragraph).
	Regarding claims 11-13, 26-28, Loos teaches wherein inhibition of fusion is effected by treating the cells with ATPase inhibitor Bafilomycin A1 (page 2092, last paragraph).
	Regarding claims 16 and 30, Loos teaches wherein the inhibitor is added in an amount sufficient to completely inhibit fusion. See oage 2093, col. 1, “It is therefore very important to establish the bafilomycin A1 concentration that completely inhibits fusion of autophagosomes and lysosomes, i.e. no further slope increase with increasing inhibitor concentrations; otherwise a residual flux through the system will remain and mask the real flux data.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 4, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loos et al. "Defining and measuring autophagosome flux-concept and reality" Autophagy (2014), 10:11, 2087-2096, of record in IDS, as applied to claims 1-3, 7, 10-13, 16, 20, 26-28, and 30, above; in view of Xiao et al. “Suppressed autophagy flux in skeletal muscle of an amyotrophic lateral sclerosis mouse model during disease progression” Physiol Rep (January 2015), Vol. 3, Iss. 1, e12271, 12 pages.
Regarding claims 4 and 21, Loos teaches, prior to the first step of “quantifying,” the cells are transfected with a nucleic acid encoding an LC3-GFP conjugate (i.e. “an LC3 protein-molecular probe conjugate”) to visualize autophagosomes by fluorescence microscopy. See Figure 2 on page 2092; see also page 2091, col. 1-2, joining paragraph. Loos does not teach further treating the cell with a lysosome-labelling marker. 
Prior the effective filing date of the instantly claimed invention, Xiao is considered relevant prior art for teaching a technique of monitoring the autophagic pathway in a cell comprising steps of transfecting cells with a nucleic acid encoding and LC3-RFP conjugate (i.e. “an LC3 protein-molecular probe conjugate”) and treating the cells with LysoTracker Green dye (i.e. “a lysosome-labelling marker”) so as to enable simultaneous monitoring of autophagosomes and lysosomes by fluorescence microscopy. See Figure 2 on page 4; see also pages 5-6, joining paragraph.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the methods taught by Loos, to further comprise a step of treating the cells with a lysosome-labelling marker, as taught by Xiao with a reasonable expectation of success because Xiao demonstrates that both autophagosomes and lysosomes can be monitored by transfecting cells with a nucleic acid encoding an LC3 protein-molecular probe conjugate and treating the cells with a lysosome-labelling marker (dye). An artisan 
Regarding claim 25, as discussed above with respect to claim 20, Loos teaches wherein the autophagosome pool size is quantified in the three steps of “quantifying the autophagosome pool size.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633